Citation Nr: 1829452	
Decision Date: 06/14/18    Archive Date: 06/27/18

DOCKET NO.  14-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for mild traumatic brain injury with residual mild memory impairment (TBI).

2. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due solely to PTSD.

4.  Entitlement to special monthly compensation (SMC) at the housebound rate.  


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney at Law



ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2011, August 2013, and December 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).  

As relevant, the October 2011 rating decision increased the Veteran's rating for his PTSD to 70 percent, effective August 27, 2010, and denied entitlement to a TDIU.  Thereafter, the Veteran entered a notice of disagreement as the propriety of the assigned rating for his PTSD and the denial of a TDIU.  During the pendency of the appeal, a December 2013 rating decision granted entitlement to a TDIU, finding that the Veteran's PTSD, when combined with his TBI, rendered him unemployable, effective August 27, 2010.  While the Agency of Original Jurisdiction (AOJ) found that the award of a TDIU was a full grant of the benefit sought on appeal with regard to such claim, the Veteran, through his attorney, has challenged the finding that such was based on a combination of his PTSD and TBI.  In this regard, he has alleged that his PTSD alone rendered him unemployable and, therefore, a TDIU based on such single service-connected disability rendered him eligible for SMC at the housebound rate as of November 9, 2011, the date where he had additional service-connected disabilities independently ratable at 60 percent.  Consequently, the Board has assumed jurisdiction over the issues of entitlement to a TDIU due solely to PTSD and SMC at the housebound rate, and included such on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Additionally, the August 2013 rating decision increased the Veteran's rating for his TBI to 70 percent, effective November 9, 2011. 

In connection with his January 2014 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  As such, he was advised in August 2017 that his hearing was scheduled for September 2017; however, later that month, he withdrew his request for a Board hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) (2017).

In January 2018, the Veteran, via his attorney, submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACTS

1.  For the entire appeal period, the Veteran's TBI is rated as "3" in one facet; however, the evidence does not show that such is rated as "total" in any facet.  

2.  For the entire appeal period, the Veteran's PTSD is manifested by symptomatology resulting in occupational and social impairment with deficiencies in most areas, without more severe manifestations that more nearly approximate total occupational and social impairment.

3.  Resolving all doubt in his favor, since August 27, 2010, the Veteran's PTSD alone rendered him unable to secure or follow a substantially gainful occupation.

4.  As of November 9, 2011, the Veteran is in receipt of a TDIU based solely on PTSD and has additional service-connected disabilities independently ratable at 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for TBI have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2017).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  As of August 27, 2010, the criteria for entitlement to a TDIU based solely on PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

4.  As of November 9, 2011, the criteria for SMC at the housebound rate have been met. 38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. 

Other than the contentions specifically addressed below, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with regard to his increased rating claims.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  In this regard, the Board notes that, in a December 2017 submission, the Veteran stated that he was satisfied with the current 70 percent ratings for his TBI and PTSD, and requested that the Board not remand such matters for a new VA examination if the evidence of record did not support a higher evaluation for either of such disabilities. 

A. TBI

The Veteran seeks a rating in excess of the currently assigned 70 percent for his
service-connected TBI.  Such disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions include goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another DC, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." Here, the Veteran is separately service-connected for PTSD, which has been directly linked to his service, rather than as secondary to his service-connected TBI residuals.

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, VA is to evaluate under the most appropriate Diagnostic Code. Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

VA should consider the need for SMC for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" addresses 10 facets of a TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." Not every facet has every level of severity. The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his disability has worsened since the last review. VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045. A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

The appeal period before the Board stems from the Veteran's claim for an increased rating for TBI, which was received by VA on November 9, 2011. Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

During the pendency of the Veteran's claim, he was afforded a VA examination in January 2012 to evaluate the current nature and severity of his service-connected TBI.  At such time, the Veteran reported that, while in service, he was in a car accident in approximately 1973, and sustained injuries to his left orbit and nose in July 1974 after being attacked by a group of individuals.  The Veteran indicated that, since such injuries, he has had gradual increasing personality changes, loss of interest, memory difficulties, loss of motivation, quick to anger, and distrust and aggression towards people.  Additionally, the Veteran indicated that his memory difficulties adversely affected his ability to read well and concentrate, and he experienced severe headaches twice a week.

With regard to the assessment of facets of TBI-related cognitive impairment, the examiner found objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment, which equates to a level of "3" in the facet of memory, attention, concentration, and executive functions.

The examiner found that the Veteran had moderately impaired judgment, such that, for complex or unfamiliar decisions, he was usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although he had little difficulty with making simple decisions, which equates to a level of "2" in the facet of judgment.

The examiner further noted that the Veteran had occasionally inappropriate social interaction, which equates to a level of "1" in the facet of social interaction.

The examiner determined that the Veteran was occasionally disorientated as to one of the four aspects (person, time, place, situation) of orientation, which equates to a level of "1" in the facet of orientation.  It was further noted that the Veteran's motor activity was normal, which equates to a level of "0" in the facet of motor activity.

The examiner also determined that the Veteran was moderately impaired as to visual spatial orientation, the examiner noted that the Veteran was moderately impaired in that he usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance, and also had difficulty using assistive devices such as GPS (global positioning system), which equates to a level of "2" in the facet of visual spatial orientation.

The examiner also indicated that the Veteran had three or more subjective symptoms that mildly interfered with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at such level of impairment include intermittent dizziness, daily mild ot moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  Such equates to a level of "1" in the facet of subjective symptoms.

The examiner further found that the Veteran had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them, which equates to a level of "1" in the facet of neurobehavioral effects.

The examiner also determined that the Veteran was to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language, which equates to a level of "0" in the facet of communication.  Finally, it was observed that his consciousness was normal, which does not equate to a level of "total" in the facet of concentration.

The examiner further determined that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI, to include motor dysfunction; sensory dysfunction; hearing loss and/or tinnitus; visual impairment; alteration of sense of smell or taste; seizures; gait, coordination, and balance; speech; neurogenic bladder; neurogenic bowel; cranial nerve dysfunction; skin disorders; endocrine dysfunction; erectile dysfunction; headaches, including migraine headaches; dizziness/vertigo; and/or a mental disorder.  

The examiner concluded that the Veteran's residual conditions attributable to a TBI did not impact his ability to work.  He further noted that the Veteran attended group therapy for his anger and personality changes, which were likely due to his PTSD rather than his TBI.  The examiner stated that the Veteran's TBI does not significantly interfere with his activities of daily living.  In this regard, he observed that the Veteran was retired, but stated that he had enormous difficulty reading and concentrating, and with his short-term working memory, which were most likely associated with his PTSD and not TBI. 

In November 2012, VA obtained an addendum opinion to clarify the etiology of the Veteran's memory loss.  In the addendum opinion, the examiner noted that a neuropsychology examination in 2009 suggested circumscribed deficits that reflected effects of very mild cerebral impairment consistent with an impact of very mild bilateral compromise.  The examiner opined that PTSD as well as TBI can cause significant problems with concentration, and that the Veteran's complaints of memory loss could be a result of poor concentration as memory is not stored when a person cannot concentrate.  Therefore, examiner determined that the Veteran's memory loss was at least as likely as not due to both TBI and PTSD.

The Board has also reviewed the Veteran's VA treatment records detailing his subjective complaints and clinical evaluations noted by his treating physicians; however, such do not include an assessment of his TBI residuals reflecting that any of the aforementioned facets are rated as "total." 

Based on the foregoing, the Board finds that, for the entire appeal period, the Veteran's TBI is rated as "3" in one facet; however, the evidence does not show that such is rated as "total" in any facet.  Consequently, a rating in excess of 70 percent for TBI is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 70 percent for TBI.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

B.  PTSD

The Veteran seeks a rating in excess of the currently assigned 70 percent for his
service-connected PTSD.  Such disability is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, supra; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.

The appeal period before the Board stems from the Veteran's claim for a TDIU, which was received by VA on August 27, 2010. Gaston, supra.

At an April 2011 VA examination, it was noted that the Veteran reported increased nightmares, continued irritability, insomnia, hypervigilance, and poor concentration.  Further, the examiner indicated that the Veteran had depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Further, the examiner indicated that the Veteran's anxiety manifested mostly in crowded or loud noisy places, and had a depressed mood when he recalled his in-service physical assault.  Due to the Veteran's PTSD, the examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood and assigned a GAF score of 51.  The examiner noted that the Veteran's PTSD affected his ability to work in that he had experienced increased stress and irritability with supervisors due to a change in work environment.  He further stated that, in terms of employability, the Veteran's irritability and anxiety due to changes in his work environment would cause him not to be able ot effectively function at that job or any work involving significant interaction with others.  The examiner reported that low stress work that did not involve significant interaction with others would be possible. 

The Veteran underwent another VA examination pertinent to his PTSD in August 2011.  At such time, the examiner noted that, in addition to such disorder, the Veteran had a diagnosis of TBI; however, he indicated that all of symptoms were related to PTSD other than occasional headaches that were due to his head trauma.  Furthermore, the examiner determined that the Veteran would have occupational and social impairment with reduced reliability and productivity due to PTSD.  It was observed that, since the last VA examination in April 2011, the Veteran reported having ongoing conflict with his girlfriend due to irritability, nightmares, and emotional detachment, but indicated he had good rapport with his children and other family members.  Additionally, the examiner noted that the Veteran avoided crowds and loud noises, and continued to be withdrawn, except when his girlfriend's friends came over to his home.  He worked out at a gym and jogged in his leisure time.  

Regarding the Veteran's symptomatology, the examiner noted that the Veteran had chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  In terms of employability, the examiner determined that due to worsening irritability with ongoing conflict with his supervisors at work, the Veteran would be unable to continue his past work, or any other work involving significant interaction with other people.  However, the examiner opined that the Veteran would be able to work in low stress occupations that did not involve significant interaction with others.  The examiner assessed a GAF score of 51.

In August 2011, the Veteran's girlfriend submitted a letter in support of the Veteran's claim.  In this regard, she noted that the Veteran would throw tantrums, and have sudden bursts of anger that were triggered by random subjects, sleep disturbances, forgetfulness, and social disengagement.

VA obtained another VA examination in regard to the Veteran's PTSD in October 2012.  At such time, the examiner acknowledged his diagnosis of TBI, and found that irritability, insomnia, reduced concentration, and social avoidance can be from both disorders, and it was not clearly possible to separate those symptoms from either disorder; however, headaches and mild memory loss were most likely from the TBI.  

The examiner observed that the Veteran was still living with his longtime girlfriend, but had conflicts due to irritability, nightmares, and emotional detachment.  However, he still had good rapport with his children and siblings, but reported he was very socially avoidant and had no friendships aside from his girlfriend and her friends.  While the Veteran was previously going to the gym and running, he stopped due to fatigue from his treatment for hepatitis C, but was hopeful to restart the activities in the near future. 

The examiner noted that the Veteran's PTSD resulted in chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  It was further observed that he had periods of depressed mood, avoided crowds, and was anxious in crowds.  The examiner assigned a GAF score of 50, and determined that due to such symptoms, the Veteran would have occupational and social impairment with deficiencies in most areas.  The examiner further indicated that it was not possible to differentiate what portion of the occupational and social impairment was caused by the TBI.  In this regard, irritability and reduced concentration from PTSD and TBI has interfered with work in the past, and irritability and social withdrawal from both disorders cause problems socializing. 

As noted previously, in a November 2012 addendum opinion, the examiner determined that the Veteran's memory loss was at least as likely as not due to both TBI and PTSD.

The Board has also reviewed the Veteran's VA treatment records detailing his subjective complaints and clinical evaluations noted by his treating physicians; however, such do not include additional or more severe manifestations of his PTSD that result in total social and occupational impairment.

Based on the foregoing, the Board finds that, for the entire appeal period, the Veteran's PTSD is manifested by symptomatology resulting in occupational and social impairment with deficiencies in most areas, without more severe manifestations that more nearly approximate total occupational and social impairment.

In this regard, the record reflects that the Veteran's psychiatric symptomatology, including, but not limited to, symptoms of avoidance, isolation, anger, anxiety, depression, disturbances of mood and motivation, nightmares, and intrusive thoughts, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, results in no more than occupational and social impairment with deficiencies in most areas.  Furthermore, the assigned GAF scores reflect moderate or, at most, serious symptoms.  This level of disability more nearly comports with a 70 percent disability rating, and, as such, a higher rating of 100 percent is not warranted. 

As will be discussed in the next section, while the Board finds that the Veteran's PTSD results in total occupational impairment, the record fails to show that such results in total social impairment.  In this regard, while the Veteran has social avoidance and does not maintain any friendships of his own, he has maintained a long-term relationship with his girlfriend and has a good rapport with his children and siblings throughout the appeal period.  Furthermore, he regularly interacts with his girlfriend's friends and works out at a gym.  Consequently, while the Veteran's social interactions are very limited, such are not entirely absent.  Therefore, it cannot be said that his PTSD results in total social impairment.

Therefore, as the assignment of 100 percent rating for PTSD requires both total occupational impairment and total social impairment, the criteria for such a rating have not been met at any point during the appeal period. 

Consequently, a rating in excess of 70 percent for PTSD is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 70 percent for PTSD.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

C.  Other Considerations

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected TBI and PTSD; however, the Board finds that the Veteran's symptomatology referable to his TBI and PTSD has been stable throughout the period on appeal.  

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

II.  TDIU Due Solely to PTSD

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected PTSD.  In this regard, he filed his claim for a TDIU on August 27, 2010.  As such, the appeal period stems from such date.  See Rice, supra; Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

As noted in the Introduction, while the AOJ granted a TDIU during the pendency of the appeal based on the Veteran's PTSD and TBI, he, through his attorney, has challenged the finding that such was based on a combination of his PTSD and TBI.  As the Board has jurisdiction over such matter as part and parcel of the Veteran's claim for an increased rating for his PTSD, it will be addressed herein.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Rating boards should submit to the Director of Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.
Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App.447, 452 (2009). Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).
The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the instant case, the Veteran's PTSD has been rated as 70 percent disabling as of August 27, 2010, and, therefore, he meets the schedular criteria for a TDIU based on such disability for the entire appeal period. 

In his TDIU application, the Veteran reported that he was rendered unable to work due solely to his PTSD.  He indicated that he last worked full-time in July 2010 as a letter carrier with the United States Post Office, a position he had held since February 1982.  He also indicated that he had a high school degree and two years of college.

As indicated in the preceding section, at the April 2011 VA examination, the examiner noted that the Veteran's PTSD affected his ability to work in that he had experienced increased stress and irritability with supervisors due to a change in work environment.  He further stated that, in terms of employability, the Veteran's irritability and anxiety due to changes in his work environment would cause him not to be able ot effectively function at that job or any work involving significant interaction with others.  The examiner reported that low stress work that did not involve significant interaction with others would be possible.  Similarly, the August 2011 VA examiner noted that, in terms of employability, due to worsening irritability with ongoing conflict with his supervisors at work, the Veteran would be unable to continue his past work, or any other work involving significant interaction with other people.  However, the examiner opined that the Veteran would be able to work in low stress occupations that did not involve significant interaction with others.  In this regard, the examiner had attributed all of the Veteran's symptoms, other than headaches, to his PTSD rather than his TBI.

Similarly, at the January 2012 VA TBI examination, the examiner concluded that the Veteran's residual conditions attributable to a TBI did not impact his ability to work.  He further noted that the Veteran attended group therapy for his anger and personality changes, which were likely due to his PTSD rather than his TBI.  The examiner stated that the Veteran's TBI does not significantly interfere with his activities of daily living.  In this regard, he observed that the Veteran was retired, but stated that he had enormous difficulty reading and concentrating, and with his short-term working memory, which were most likely associated with his PTSD and not TBI. 

In contrast to the foregoing findings that suggest that the entirety of the Veteran's occupational impairment was associated with his PTSD, the October 2012 VA examiner suggested that it was not possible to differentiate the impairment associated with the Veteran's PTSD from that associated with his TBI.  Specifically, he noted that irritability, insomnia, reduced concentration, and social avoidance can be from both disorders, and it was not clearly possible to separate those symptoms from either disorder.  Rather, only headaches and mild memory loss from the TBI.  Additionally, while the examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, it was not possible to differentiate what portion of the occupational and social impairment was caused by the TBI.  In this regard, irritability and reduced concentration from PTSD and TBI has interfered with work in the past.  Further, in a November 2012 opinion, the examiner found that the Veteran's memory loss was at least as likely as not due to both TBI and PTSD.

However, in December 2017, the Veteran, through his attorney, submitted a December 2017 Vocational Assessment in which the examiner, a vocational rehabilitation consultant, concluded that his PTSD alone rendered him unemployable as of August 27, 2010.  In this regard, she reviewed the Veteran's relevant medical, educational, and occupational history, to specifically include the findings rendered at the aforementioned VA examinations.  She noted that the Veteran had been employed as a mail carrier with the United States Postal Service until July 2010 when he could no longer continue in his job due to worsening psychiatric and behavioral symptoms resultant of his PTSD.  The examiner observed that 'mail carrier' was classified as a semi-skilled occupation requiring three to four months of specific vocational preparation.  She indicated that review of the Veteran's acquired vocational skills acquired during his 18 years of employment in such job indicates that such are considered occupational specific and, as such, are not transferable to alternate occupations within the general labor market.  

Ultimately, the examiner opined, given what appears to be the chronicity and permanency of the Veteran's severe psychiatric symptoms and functional limitations resultant of his PTSD, he was unable to secure or maintain any substantially gainful occupation since August 27, 2010.  In support of such determination, the examiner observed that the nature of psychiatric symptoms, and resulting social and occupational impairment, contemplated by the assigned 70 percent rating.  She further indicated that, while the Veteran's TBI was rated as 70 percent disability as well, the symptoms that caused him to stop working, and continue to preclude his ability to work in a substantially gainful occupation, are those associated with his PTSD rather than his TBI.

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's PTSD alone, versus whether his PTSD in combination with his TBI, rendered him unable to secure and follow a substantially gainful occupation as of August 27, 2010.  Consequently, the Board will resolve all doubt in favor of the Veteran and find that, since August 27, 2010, his PTSD alone rendered him unable to secure or follow a substantially gainful occupation.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

III.  SMC at the Housebound Rate	

The Veteran asserts that the Board should award SMC at the housebound rate pursuant to 38 U.S.C. § 1114(s)(1), effective November 9, 2011, based on the assignment of a TDIU based solely on PTSD and additional disability independently rated at 60 percent or more.  See Akles, supra; see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim"); Buie v. Shinseki, 24 Vet. App. 242 (2011) (requiring the Board to consider awarding SMC at the housebound rate if a veteran meets the requisite schedular or extraschedular criteria).

SMC provided by 38 U.S.C. § 1114(s) is payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. See 38 C.F.R. § 3.350(i).

In the instant case, the Veteran is in receipt of a TDIU due solely to PTSD and has additional service-connected disabilities independently ratable at 60 percent as of November 9, 2011.  Therefore, SMC at the housebound rate is warranted as of such date.


ORDER

A rating in excess of 70 percent for TBI is denied.

A rating in excess of 70 percent for PTSD is denied.

As of August 27, 2010, a TDIU due solely to PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

As of November 9, 2011, SMC at the housebound rate is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


